DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, methods of treating lymphomas with To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of an MEK inhibitor and an anti-EGFR antibody the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using an MEK inhibitor and an anti-EGFR antibody.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of these agents. Specifically, Applicant fails to disclose any these agents, besides those covered by the description in the specification, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of an MEK inhibitor and an anti-EGFR antibody.
With regard to the functional definition of an MEK inhibitor and an anti-EGFR antibody, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds or antibodies to see if they can perform the required inhibition of MEK or EGFR.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which inhibit MEK or EGFR, besides those agents instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited MEK inhibitor and an anti-EGFR antibody.
Moreover, the recited functional definition of an anti-EGFR antibody does not describe the claimed invention.
Here, the genus of antibodies cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen" test, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
 Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid... does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of EGFR gives the required kind of structure-identifying information about the corresponding peptides that it binds.  As in Amgen, the instant claims attempt to describe an anti-EGFR antibody by describing the target to which the peptides bind. Moreover, there is nothing else in the disclosure that describes the peptides as required by the test set forth in Ariad.
Accordingly, the specification lacks adequate written description for the recited antibodies that specifically binds to EGFR.

s 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims cover any and all polymorphs of binimetinib, i.e., Compound B characterized by XPRD diffraction peaks.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
Here the claims cover a polymorphs of binimetinib by some of the peaks in XRPD diffraction pattern.  However, the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed all of the polymorphs with these peaks. At best, it simply indicates that one should prepare and test a number of polymorphs to see if the crystalline forms have the required XRPD diffraction peaks.  In this connection, the specification contains no 
Accordingly, the specification lacks adequate written description for any and all polymorphs of binimetinib with the recited XRPD diffraction peaks.



s 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for crystals of compound B (Binimetinib) does not reasonably provide enablement for crystals characterized by the XPRD diffraction peaks set forth in claims 6-11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). 
In the instant case, the rejected claims cover all crystalline forms of Binimetinib
With specific XRPD diffraction peaks.  In this case, the state of the art, or the amount of guidance in the specification, the disclosure does not contain sufficient 
Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
In the instant case, the state of the art of polymorph recovery is highly unpredictable.  See for example Kirk-Othmer Encyclopedia of Chemical Technology Copyright © 2002 by John Wiley & Sons, Inc., pp. 95-147, Article Online Posting Date: 
The reference also teaches that polymorphism is a condition wherein crystalline form is intimately associated with processing (“Polymorphism is a condition in which chemically identical substances may crystallize into different forms. Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure. In the case of ambient pressure, eg, ammonium nitrate exhibits four changes in form between -18 and 125°C:   

    PNG
    media_image1.png
    23
    664
    media_image1.png
    Greyscale



Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (eg, melting point or dissolution rate).
A specific polymorph may be absolutely essential for a crystalline product, eg., one polymorph may have a more desirable color or greater hardness or disperse in water more easily than another polymorph.”).
Prediction of such behavior is difficult and extensive laboratory or bench-scale experiments may be required to evaluate the effectiveness of habit modifiers. More recently, some measure of success has been achieved with altering the habit of organic crystals based on the molecular structure and forces between the crystallizing species or additive with a specific crystal face. Should an additive enhance the properties of a crystalline material, eg, by making it easier to filter, the expense associated with its use may be warranted. Significant efforts toward tailoring additives so that they have specific effects on crystal habit have been made by a number of research groups. The detailed understanding of the chemical interactions at the crystalline interface is necessary to determine the effect of additives on the crystal growth process. Chemical interactions include van der Waals, ionic, and hydrogen bonding. The influence of “tailor-made additives” on the habit of organic crystals was introduced by Lahav and co-workers and coworkers from the Weizmann Institute, Israel in the 1980s. The reported effect for this group of additives is based on their structural similarity to the crystallizing units. The tailor-made additives are bound at preselected crystal faces and the structurally different sites that are exposed on distinct crystallographic faces. Thus the deposition of incoming crystal layers is hampered. The result is a growth rate reduction of the affected faces and a relative enlargement of its surface areas, since the slowest growing faces always dominate the crystal habit. The development of current computer software for molecular modeling or molecular simulations of crystal structures is based on Donnay and Harker Further developments are needed to save laboratory time and make faster progress in this still difficult and not finally established and understood field of crystallization.  [emphasis applied]”).
See also, Rouhi, “The Right Stuff, from research and development to the clinic, getting drug crystals right is full of pitfalls”, Chemical & Engineering News, February 24, 2003, pp. 32-35.  Specifically, the article states that “no method yet exists to predict the polymorphs of a solid compound with significant certainty.  The search for polymorphs is largely an empirical exercise.  [emphasis applied]”.
However, the only reports of polymorph production of Binimetinib in the prior art are US 9238627 (counterpart to WO 2014063024, listed in the specification at page 20), WO 2016131406 and WO 2016155670.  However, none of these references report polymorphs of Binimetinib with the recited XPRD diffraction peaks.
Accordingly, the speciation must provide sufficient disclosure regarding isolation of the claimed polymorphs in order to remedy those deficiencies of the state of the art in enabling recovery of the claimed crystalline forms.  However, the specification and the examples do not provide sufficient disclosure that would provide one of ordinary skill guidance to practice isolation of the recited polymorph of Compound B.  Specifically, the instant specification only describes XPRD diffraction peaks but does not disclose how to prepare the corresponding crystalline form.  In this manner, it would necessarily require undue experimentation to prepare the crystals with the recited peaks give the empirical 
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 
 However, the instant case goes beyond what is known in the art, because the state of the art for polymorph recovery is very unpredictable, and, as established above, the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention for recovery of the recited a polymorph of binimetinib, i.e., Compound B.
Accordingly, the requirement for enablement is not met since the rejected claims go far beyond the enabling disclosure, and therefore, based on the forgoing, claims 6-11 are prima facie non-enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/087279 or Cutsem et al., ANNALS OF ONCOLOGY, vol. 26, 1 January 2015 (2015-01-01) (Cutsem) in view of "Study Comparing Combination of LGX818 Plus MEK162 Versus Vemurafenib and LGX818 Monotherapy in BRAF Mutant Melanoma", 26 July 2013 (2013-07-26), downloaded from https://clinicaltrials.gov/ct2/show/NCT01909453?term=01909453&draw=2&rank=1 
(Clinical Trials) on 13 September 2021 and WO 2012/170715 (WO 715).

The primary references disclose the treatment of BRAF V600 E mutated (BRAFm) metastatic colorectal cancer with a combination of an MEK inhibitor (trametinib), a BRAF inhibitor (dabrafenib) and an anti-EGFR antibody (panitumumab).
The only difference between the primary references and the presently claimed invention is that the MEK inhibitors, BRAF inhibitors and anti-EGFR antibodies defined in the present claims are different to those disclosed in these references. 
It is for that proposition that the examiner joins the secondary references. Specifically, Clinical Trials describes the use of biminetinib in combination with encorafenib for treating BRAF mutated (BRAFm) metastatic cancer. WO 715 teaches 
In this relation, the primary references teach an alternative treatment for BRAF V600 E mutated (BRAFm) metastatic colorectal cancer.  Therefore, the skilled person need only substitute the MEK inhibitors, BRAF inhibitors and anti-EGFR antibodies disclosed in the primary references with those described in the secondary references in order to arrive at the subject matter of the present application.  Specifically, those of ordinary skill could have applied the recited MEK inhibitors, BRAF inhibitors and anti-EGFR antibodies in the manner required and in a predictable fashion for the purposes of treating BRAF mutated (BRAFm) metastatic cancer.  Specifically, the primary references teach treating BRAFm metastatic cancer with a combination of an MEK inhibitor, a BRAF inhibitor and an anti-EGFR antibody.  The secondary references are added for the proposition that the recited inhibitors and antibody are applicable to this method of treatment.  Specifically, the secondary references teach that the particular known technique of using the recited agents as MEK inhibitors, BRAF inhibitors and anti-EGFR antibodies was within the purview of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those methods that use these agents such as that described by the primary references, would have yielded predictable results.  Accordingly, using the recited MEK inhibitor, BRAF inhibitor and anti-EGFR antibodies to treat BRAF mutated (BRAFm) metastatic cancer would have been prima facie obvious.
The claims recite dosing regimens and effective amounst that may not be explicitly taught by the applied references.  However, effective amounts and dosing 
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).


s 2-5, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Custem, cited above, or U.S. Publication No. 20150273057 based on an application by Hoos et al. (Hoos) in view of WO 2011025927 (WO 927) and U.S. Patent No. 7,235,537 to Wallace et al., (Wallace) and “Erbitux (cetuximab)” FDA approved drugs 2004 at  https://www.centerwatch.com/drug-information/fda-approved-drugs/drug/850/erbitux-cetuximab downloaded 13 February 2019 (CenterWatch).

The state of the art demonstrates that combination therapy of a BRAF inhibitor, MEK inhibitor and EGFR inhibitor for colorectal cancer was within the purview of those of ordinary skill:
Custem demonstrates encouraging clinical activity with acceptable tolerability was seen with MEK inhibitor trametinib, BRAF inhibitor dabrafenib, and anti-EGFR antibody panitumumab in patients with BRAF V600E mutated (BRAFm) metastatic colorectal cancer. The monitoring of the clinical activity would necessarily include one or more methodologies covered in claim 35.
Similarly, Hoos teaches a combination comprising a B-Raf inhibitor, particularly N-[3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2- -fluorophenyl]-2,6-difluorobenzenesulfonamide or a pharmaceutically acceptable salt thereof, and/or the MEK inhibitor N-[3-[3-cyclopropyl-5-(2-fluoro-4-iodo-phenylamino)6,8-dimethyl;-2,4,7-tr- ioxo-3,4,6,7-tetrahydro-2H-pyrido[4,3-d]pyrimidin-1-yl]phenyl]acetamide, or a pharmaceutically acceptable salt or solvate thereof, and an EGFR inhibitor suitably cetuximab (Erbitux) or erlotinib; pharmaceutical compositions comprising the same and methods of using such combinations and compositions in the treatment of conditions in 
The primary reference may not explicitly teach the particular recited combination of encorafenib (BRAF inhibitor), binimetinib (MEK inhibitor, and its amorphous and crystalized forms) or cetuximab (EGFR inhibitor).  However, the secondary references demonstrate that these compounds were known in the art:
Encorafenib (BRAF inhibitor), possesses an asymmetric center and can be produced as individual (R)- or (S)-stereoisomers or as mixtures thereof as described in WO 927, also describing its utility in colorectal cancers:

    PNG
    media_image2.png
    338
    573
    media_image2.png
    Greyscale


Binimetinib (MEK inhibitor) is described in Wallace:

    PNG
    media_image3.png
    103
    209
    media_image3.png
    Greyscale
see column 56 

    PNG
    media_image4.png
    128
    273
    media_image4.png
    Greyscale
see column 2.
Cetuximab is a monoclonal antibodyt hat targets and inhibits epidermal growth factor receptor (EGFr). EGFr is over-expressed in more than 35% of all solid malignant tumors. It is used alone or combination with other therapies for the treatment of colorectal cancer, see CenterWatch.
Here, the particular recited combination of encorafenib, binimetinib and cetuximab would have been obvious because the substitution of the known drugs in BRAF/MEK/EGFR therapy for in patients with BRAF V600E mutated (BRAFm) metastatic colorectal cancer, with other known BRAF/MEK/EGFR drugs would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Namely, the state of the art contained a BRAF/MEK/EGFR therapy which differed from the claimed therapy by the substitution of some BRAF/MEK/EGFR drugs with other components.  However, the substituted drugs and their functions were known in the art and one of ordinary skill in the art could have substituted one known drugs for another and the results of the substitution would have been predictable. 
Specifically, the primary references teach BRAF/MEK/EGFR therapy for patients with BRAF V600E mutated (BRAFm) metastatic colorectal cancer.  The secondary 
The claims recite dosing regimens and effective amounts that may not be explicitly taught by the applied references.  However, effective amounts and dosing regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be 50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
.

s 2-5, 12-24 rejected under 35 U.S.C. 103 as being unpatentable over Custem or Hoos in view of WO 927 and Wallace and CenterWatch in further view of Wolpin et al., Gastroenterology 2008 May; 134(5): 1296–1310 (Wolpin).

Claim 24 covers a systemic treatment, which is not explicitly taught by the primary and secondary references.  However, Wolpin teaches that fluorouracil remains the cornerstone of systemic treatment for colorectal cancer. It is a fluorinated pyrimidine that acts primarily through inhibition of thymidylate synthetase, the rate-limiting enzyme in pyrimidine nucleotide synthesis and is commonly administered with leucovorin, a reduced folate that is thought to stabilize fluorouracil’s interaction with this enzyme. Therefore, those of ordinary skill would have recognized that applying this method to BRAF/MEK/EGFR colorectal cancer therapy would have yielded predictable results.  Accordingly, administering a systemic treament in this way would have been prima facie obvious.

s 2-5, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/087279 or Cutsem in view of Clinical Trials) and WO 715 in further view of Wolpin.
Claim 24 covers a systemic treatment, which is not explicitly taught by the primary and secondary references.  However, Wolpin teaches that fluorouracil remains the cornerstone of systemic treatment for colorectal cancer. It is a fluorinated pyrimidine that acts primarily through inhibition of thymidylate synthetase, the rate-limiting enzyme in pyrimidine nucleotide synthesis and is commonly administered with leucovorin, a reduced folate that is thought to stabilize fluorouracil’s interaction with this enzyme. Therefore, those of ordinary skill would have recognized that applying this method to BRAF/MEK/EGFR colorectal cancer therapy would have yielded predictable results.  Accordingly, administering a systemic treament in this way would have been prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-6, 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 10485788.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The conflicting claims also cover methods pf treating cancer having a BTAF mutation with a compoisition that overlaps in scopw with that recited by the rejected claims in a manner rendering the instant claims prima facie obvious. The difference between the method covered by the conflicting claims and the claimed inventions is that the conflicting claims do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims cover the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642